DETAILED ACTION 
Claims 1-8, 19-22, 24, 27, and 29-34, submitted on May 7, 2020, are pending in the appli-cation.  Claims 6-7, 19-22, 24, 27, 29-32, and 34 are withdrawn.  Claims 1-5, 8, and 33 are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-inventor-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to methods of treatment, in the reply filed on September 2, 2021 is acknowledged.  Claims 19-22, 24, 27, and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicant’s election without traverse of ARID1A as the component of the SWI/SNF complex (see claim 4), as well as “Compound A”1 (see claim 33) as the EZH2 inhibitor, as the species for initial examination is also acknowledged.  Claims 6-7 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  During the search of the prior art, certain references that relate to the patentability of the generic claims were also identified, and in the interest of advancing prosecution of the application, those references have been applied to the claims, as discussed below.  The prior art search, however, has not been extended unnecessarily to cover 
Claim Objections 
Claim 33 is objected to because the chemical structure contains an error.  Specifically, the oxo group of the 2-pyridone moiety in Compound A is illustrated as having five chemical bonds to the carbon atom in question, which is not chemically possible.  Appropriate correction is required.  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson (Nat. Rev. Cancer 2011;11(7):481-92) in view of Chinnaiyan (US 2009/0012031 A1).  
Wilson discloses that “the targeted inhibition of EZH2” is expected to be “therapeutically beneficial in the treatment of cancers that are driven by SWI/SNF mutations” (p. 487).  Such SWI/SNF mutations result in loss of function and include truncating ARID1A mutations found in 
The difference between the prior art and the claims at issue is that Wilson discloses not specifically disclose any drugs as EZH2 inhibitors.  
Chinnaiyan, however, lists several candidate EZH2 inhibitors (see Table 1 at pp. 16-19).  
It would have been prima facie obvious to one of skill in the art at the time of invention to use an EZH2 inhibitor of Chinnaiyan in the targeted inhibition of EZH2 as taught by Wilson and thereby arrive at subject matter within the scope of the instant claims.  Although Wilson discloses “targeted inhibition of EZH2” (p. 487), it does not specifically disclose any drugs as EZH2 inhibi-tors.  One would therefore naturally look to the prior art for this missing information, and Chinnaiyan provides an answer to this question.  Generally, the use of a known drug in accord-ance with its known or expected pharmaceutical properties as outlined above and thus accom-plishing predictable results would have been viewed as a matter of routine experimentation and therefore not inventive.  See MPEP 2144.07 (Art Recognized Suitability for an Intended Purpose).  
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson and Chinnaiyan as applied above, and further in view of McConechy (J. Pathol. 2012;228(1):20-30).  
The disclosures of Wilson and Chinnaiyan are relied upon as set forth above.  The differ-ence between the prior art and the claim at issue is that neither of these two references discloses the specific mutations recited in claim 8.  These mutants, however, were known at the time of invention.  See, e.g., McConechy (specifically, the snapshot of the supplemental spreadsheet2 included with the copy of this reference that is provided with this action), which discloses that the C884 mutation was known in the prior art.  Treating a cancer having this mutation would have been viewed as desirable and therefore prima facie obvious for the reasons stated above.  
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson and Chinnaiyan as applied above, and further in view of Kuntz (US 2012/0264734 A1).  
The disclosures of Wilson and Chinnaiyan are relied upon as set forth above.  The differ-ence between the prior art and the claim at issue is that neither of these two references discloses Compound A as the EZH2 inhibitor.  Kuntz, however, discloses that Compound A (see compound 12 at p. 19) and that it is an EZH2 inhibitor (para. 0578).  Using Compound A as taught by Kuntz as the EZH2 inhibitor in the cancer treatment of Wilson would have been prima facie obvious for substantially the same reasons discussed earlier in this action.  
Kuntz has a common assignee (Epizyme, Inc.) and at least one inventor in common with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).  This rejection might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corre-sponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a).  See MPEP 2146 et seq.  
Statutory Double Patenting
The following is a quotation of 35 U.S.C. 101, which defines patentable inventions: 
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
a patent therefor...” (emphasis added).  The term “same invention” in this context means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  
Claim 33 is rejected under 35 U.S.C. 101 as claiming the same invention of claim 1 of US Patent No. 9,688,665 B2.  Even though it is written in dependent form, instant claim 33 is iden-tical in scope to claim 1 of the ‘665 patent, of which the present application is a continuation.  Applicant can be overcome this rejection by canceling or amending the claim(s) that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  
“Obviousness-Type” Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,688,665 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘665 patent claims a method for treating a SWI/SNF-mediated cancer by administering Compound A, i.e., an EZH2 inhibitor (see claim 1).  Dependent claims are directed to the cancer being characterized by reduced expression or loss of function of the SWI/SNF complex, e.g., ARID1A (claim 4), as well as medulloblastoma (claim 3) as the cancer, among other things.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Known in the prior art as “tazemetostat” 
        2 This information is copied from the “Supplementary materials and methods” referred to on the last page of the reference.